Citation Nr: 0004700	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
("lumbar spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which, denied the veteran's 
application  to reopen his claim for service connection for a 
lumbar spine disability.  The veteran appeared and testified 
at a December 1999 Board hearing sitting in Chicago, 
Illinois, before the undersigned Board Member.


FINDINGS OF FACT

1.  An unappealed RO rating decision in August 1993 denied 
the veteran's claim of entitlement to service connection for 
a lumbar spine disability, on the basis that new and material 
evidence had not been submitted since the prior unappealed 
rating decision denying service connection for a lumbar spine 
disability, dated in April 1991. 

2.  Evidence associated with the record since the August 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a lumbar spine 
disability.  

3.  The record includes medical evidence of a nexus or link 
between the veteran's current lumbar spine disability and his 
period of active duty service.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1999). 
2.  New and material evidence having been received, the issue 
of entitlement to service connection for a lumbar spine 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a lumbar spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, an August 1993 RO rating decision denied 
a claim of entitlement to service connection for a lumbar 
spine disability on the basis that new and material evidence 
had not been submitted since a prior rating decision denying 
service connection.  The veteran did not file a substantive 
appeal to this rating decision.  Therefore, this rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.1103.

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by an agency of original jurisdiction, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The medical evidence associated with the record subsequent to 
the August 1993 rating decision includes numerous VA and 
private medical records, for the period November 1992 to 
December 1998, which demonstrate that the veteran currently 
suffers from a degenerative joint disease of the lumbar 
spine.  

Of particular significance is a May 1998 letter from a 
private physician, Aaron M. Dworin, M.D., who had examined 
the veteran and considered his history, and opined that the 
veteran "certainly has confirmed osteoarthritis with facet 
change which correlates temporally to the episode he 
described in 1964."  Dr. Dworin also submitted a December 
1998 single-sentence letter stating the following: "Please 
note that, in my opinion, [the veteran's] low back symptoms 
could be related to his service[-]connected injury."

The Board notes at this point that the service medical 
records show that the veteran did sustain an injury to his 
low back in February 1964.  However, a July 1998 VA spine 
examination report stated the examiner's opinion that there 
is "no direct correlation between the accident while on 
active duty thirty five years ago and the present condition 
of his lumbar spine.  There is no specific paperwork over the 
years from 1964 until 1994 to establish any continuity of low 
back problems." 

As the evidence associated with the claims file since the 
August 1993 rating decision bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of evidence previously submitted, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim for a low back 
disability is hereby reopened.  38 C.F.R. § 3.156(a).  

Moreover, the Board finds that this evidence, which includes 
medical evidence showing that the veteran may be suffering 
from a lumbar spine disability incurred during service, makes 
the veteran's claim for service connection for a lumbar spine 
disability well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented a claim that 
is plausible; capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


ORDER

New and material evidence having been presented, the 
veteran's claim service connection for a lumbar spine 
disability is reopened; and he has presented a well grounded 
claim for service connection for a lumbar spine disability; 
the appeal is granted to this extent only.  



REMAND

As previously noted herein, the veteran's claim of 
entitlement to service connection for a low spine disability 
is well grounded under 38 U.S.C.A. § 5107(a).  As such, VA 
has a duty to assist the veteran in the development of his 
claim pursuant to Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As noted above, recently submitted medical evidence 
includes a statement from Dr. Dworin, indicating a link 
between the veteran's lumbar spine disability and service.  
While this evidence is supportive of the veteran's claim, 
there is no indication that the claims file was reviewed at 
that time, and a report of a VA spinal examination dated in 
June 1998 on file includes an opinion that unequivocally goes 
against the contended causal relationship.  Nevertheless, in 
view of the recently submitted favorable evidence, it is the 
Board's judgment that the veteran should be afforded a VA 
orthopedic examination that includes a thorough review of the 
relevant medical evidence in the claims file and an opinion 
that addresses the question of whether the veteran's lumbar 
spine disability is causally linked to an injury during 
service. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining whether it is at least as 
likely as not that the veteran's 
currently diagnosed lumbar spine 
disability is causally linked to service.  
The claims file must be made available to 
the examiner, who should review all of 
the relevant medical evidence, including 
the service medical records, the 
statements from Dr. Dworin, and the 
report of the June 1998 VA spine 
examination, before opining whether it is 
at least as likely as not that any 
current low back disability that is 
present, including degenerative joint 
disease of the lumbar spine, is related 
to any incident of active duty, including 
an injury.  All indicated tests or 
studies deemed necessary should be 
accomplished.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
a lumbar spine disability is warranted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  
The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinion as to the eventual determinations 
to be made in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



